DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/22/21 has been entered.  Claims 1, 6, 8 and 10 are amended.  Claims 2- 5 and 11 are canceled.  Claims 1, 6- 10 and 12 are pending and being addressed by this Action.
Reasons for Allowance
Claims 1, 6- 10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the controller is configured to determine the size of the stone based on a relative position of the wire with respect to the insertion tube in a state in which the basket holding the stone is caught on a front end of the insertion tube.  See the Statement of Reasons for the Indication of Allowable Subject Matter in the Non-Final Office Action, mailed 12/22/2020.
Regarding claim 8, the prior art does not teach or suggest, in combination with the remainder of the claim limitations,  an impact detector provided in the sheath and configured to detect an impact applied to the sheath.  See the Statement of Reasons for the Indication of Allowable Subject Matter in the Non-Final Office Action, mailed 12/22/2020.
Regarding claim 10, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a distance measurer disposed in the wire and configured to measure a relative movement distance of the wire with respect to the guide; and an impact detector provided in the sheath and configured to detect an impact applied to the sheath.  See the Statement of Reasons for the Indication of Allowable Subject Matter in the Non-Final Office Action, mailed 12/22/2020.Application No.: 17/030,369=
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771